Citation Nr: 1712595	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back condition.

2. Entitlement to service connection for a low back condition, to include as secondary to residuals, meniscectomy, left knee and plantar fasciitis, left foot.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1981 to March 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a November 2011 Substantive Appeal, the Veteran requested a videoconference hearing.  However, the Veteran subsequently withdrew this request in January 2017.  The Board, therefore, deems the request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for a low back condition, to include as secondary to residuals, meniscectomy, left knee and plantar fasciitis, left foot is addressed in the REMAND portion of the decision below and is REMANDED to the to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1999 rating decision, the RO denied service connection for low back pain.  Although the Veteran filed a Notice of Disagreement in November 1999, she subsequently withdrew her appeal in April 2000.  Additionally, new and material evidence was not submitted within one year of the October 1999 rating decision.  

2. The evidence received since the October 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1. The October 1999 rating decision denying service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back condition.  Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

In the present case, the RO previously considered and denied the Veteran's claim of service connection for a low back condition in an October 1999 rating decision. The Veteran was notified of the decision and of her appellate rights in a November 1999 letter.  She filed a Notice of Disagreement in November 1999, but subsequently withdrew her appeal in April 2000.  Additionally, the Veteran did not submit new and material evidence within one year of receiving the rating decision.  Therefore, the October 1999 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

At the time of the prior decision, the evidence of record included the Veteran's lay statements, service treatment records, post-service VA treatment records, and private medical records.  Service treatment records indicated that the Veteran complained of back pain in September 1981.  A treatment report from a hospital stay in November 1981 documented some slight scoliosis of the thoracolumbar spine.  In March 1982, the Veteran exhibited low back pain and very low tenderness in her back muscles.  She experienced back pain and back spasms in her upper dorsal and lumbar regions and was diagnosed with scoliosis, costochondritis, and paravertebral spasm in February 1983.  The Veteran slipped and fell on her leg and hip in March 1986, twisting her left knee.  

The RO denied entitlement to service connection for a low back condition, finding that in-service and current medical evidence did not show a back condition.  Additionally, the RO determined that the evidence of record did not establish any relationship between the Veteran's low back pain and left knee.

The Veteran sought to reopen her claim of service connection for a low back condition in January 2010.  The evidence received since the October 1999 rating decision includes evidence that is both new and material to the claim, including evidence of a current back condition and its possible relationship to her service-connected left knee and left foot conditions.  Specifically, the Veteran submitted buddy lay statements in April 2010 and VA treatment and private medical records.  

The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)(2015).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for a low back condition is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened.


REMAND

The Board finds that a remand is necessary in this case to obtain a fully adequate medical opinion regarding the Veteran's entitlement to service connection for a low back condition, to include as secondary to residuals, meniscectomy, left knee and plantar fasciitis, left foot.

The Veteran's service treatment records indicate that the Veteran injured herself in June 1981 at basic training.  She was performing stretching exercises when her left knee gave out in a valgus position.  She fell down and landed on her flexed knee.  In September 1981, she complained of back pain and the provider ruled out early ceptitis.  A treatment report from her hospital stay in November 1981 documented some slight scoliosis of the thoracolumbar spine.  In March 1982, she had additional symptoms of low back pain and a gynecological assessment found very low muscle tenderness in her back but revealed no abnormalities.  She was examined for and diagnosed with scoliosis after it was detected again in February 1983.  Additionally, in February 1983, she experienced back pain and back spasms in her upper dorsal and lumbar regions and was diagnosed with costochondritis and paravertebral spasms.  By March 1986, the Veteran had another in-service injury when she slipped on a waxed floor and fell on her leg and hip, twisting her left knee; however, she did not complain of back pain.  

The Veteran's post-service VA treatment records reveals that the Veteran complained of back pain as early as June 2002.  

Additionally, private medical records show complaints of and several diagnoses for the Veteran's low back pain.  In December 2005, a private physician diagnosed the Veteran with mild developing degenerative facet arthropathy and spondylosis of the lower lumbosacral spine.  By November 2008, the Veteran described her low back pain as intermittent dull and aching pain that radiated to her legs and feet.  Her symptoms worsened with flexion, extension, and sitting.  An examination showed tenderness over her lumbar spinous processes, paravertebral muscles, and right sciatic notch and she was diagnosed with lumbar back pain.  See November 2008 Private Medical Record from Dr. J. C.  In December 2008, she reportedly fell forward at work, down eight steps, and hit her head on concrete.  She was subsequently hospitalized for a head injury.  The Veteran attributed her in-service injury from 1981 to this work-related injury.  See June 2010 Functional Capacity Evaluation; see also March 2009 Private Medical Record from Dr. J. L; July 2010 VA Physicians' Statement.

In April 2010, the Veteran presented at a VA medical center with chronic low back pain that she reported had progressively worsened over the last 3 to 5 years.  She stated that her pain started in, and across her low back, and radiated into her right foot and occasionally into her left knee.  She described the pain as a dull ache with burning, walking, standing, sitting and bending worsening the pain.  She exhibited no incontinence or saddle parasthesias.  She was diagnosed with lumbar spondylosis.

In July 2010, the Veteran was afforded a VA examination to determine whether her current back condition was related to her service-connected left knee and foot conditions.  She contended that she had worsening caudal and low lumbar pain as a result of plantar fasciitis, which affected her knees and caused her gait to be off-balance.  She stated that it had not only worsened her low back pain, but that she had developed varicose veins, which she attributed to unequal pressure of one leg or the other.  Additionally, she contended that she had bilateral pain going down the back of her leg that she was told was radiculopathy.  Since December 2008, she had been disabled due to a workers compensation claim and she recently underwent left carpal tunnel syndrome release surgery.  The physical examination revealed spinal stenosis and osteoarthrosis of the lumbar spine.  The examiner opined that the Veteran's back condition was not related to her service-connected left knee and foot disabilities.  A review of the orthopedic literature revealed no peer-reviewed studies that supported the contention that a post-traumatic or degenerative change of a joint may induce degenerative changes in the spine at any level.  It was more likely than
not that her lumbar spine condition was related to chronic degenerative changes as a result of deconditioning, physical inactivity, a genetic predisposition to develop osteoarthritis conditions of the spine, and compounded by obesity.

At a May 2011 VA examination, the Veteran reported that she was first seen for her back at VA in the mid-1990s.  A recent MRI showed degenerative disc disease as well as some narrowing of the neuroforamina at the L4-L5 disc level.  She complained that the pain radiated down the posterior aspect of both of her legs, left greater than right, and into her foot.  Upon review of the claims file, the examiner found no evidence for complaints of and treatment for a lumbar spine condition while on active duty.  He stated that the record was silent.  Based on the evidence available, the examiner opined that the Veteran's current lumbar spine condition was not due to military service.  He also stated that there was nothing in the current peer reviewed orthopedic literature demonstrating that intrinsic knee conditions including meniscal tears, degenerative changes, with or without surgical treatment and/or intrinsic conditions of one or both feet will cause degenerative conditions of the spine.  It was in his opinion that the Veteran's current lumbar spine condition was not secondary to her service-connected left knee and/or foot conditions.

In her November 2011 Substantive Appeal, the Veteran contended that due to her left knee condition and left foot plantar fasciitis, she had an altered gait that had affected her low back condition.  Additionally, the Veteran's private physician found that the Veteran had an antalgic or altered gait due to a valgus deformity in April 2016.  See April 2016 Progress Notes from Texas Health Physicians Group.

In a subsequent November 2016 VA medical opinion, the examiner drew several conclusions based on the Veteran's current imaging diagnoses.  The examiner stated that the Veteran's current imaging diagnoses were less likely than not (less than 50 percent probability) incurred in or caused by low back complaints and treatment in service.  He determined that her current imaging diagnoses were at least as likely as not (50 percent or greater probability) caused by a post service process.  He found that her current imaging diagnoses were less likely than not permanently aggravated beyond their natural progression by her service connected left knee with history of meniscectomy and/or by her service connected left foot plantar fasciitis.  He concluded that her current imaging diagnoses were at least as likely as not aggravated beyond their natural progression by her obesity.  The examiner found no nexus between the Veteran's low back complaints and treatment in service and her current imaging diagnoses.  There was no medical record evidence to indicate otherwise found.  There was no pathophysiologic relationship or mechanism of action for cause or aggravation.  There was no medical record evidence to indicate that the Veteran's low back complaints in service did not resolve without residual found.  The examiner did not find scoliosis documented.  There was no immediate post service medical record evidence to indicate treatment for chronic/on-going back pain/condition/pathology found.  There was no back pain/condition/pathology listed, found or diagnosed in March 2005 NTHCS Ambulatory/Primary Care Vesting Note.  There was no imaging below diagnoses found in-service.  The examiner stated that obesity was a major risk factor for back pain/condition/pathology and noted "obesity" was listed in NTHCS Chronic Problem List.  

When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the May 2011 and November 2016 VA examiners did not specifically address the Veteran's pertinent medical history, including her in-service injuries in June 1981 and March 1986 and work-related injury in December 2008.  Additionally, the November 2016 VA examiner did not opine as to the Veteran's lay assertions and contentions that her left knee condition and left foot plantar fasciitis altered her gait and caused her low back condition.  Moreover, the November 2016 examiner did not address the April 2016 private opinion that the Veteran has an antalgic gait pattern that is related to her valgus deformity.  While the November 2016 examiner stated that scoliosis was not found documented in her current imaging diagnoses, he did not provide a rationale for this conclusion as it relates to the Veteran's scoliosis diagnosis in service.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Similarly, the November 2016 examiner nexus opinion is based on current imaging diagnoses, lack of medical record evidence, and a statement that there is no pathophysiologic relationship or mechanism of action for cause or aggravation, yet provides no further discussion of the facts and medical principles involved in making the determination.  See Monzingo, 26 Vet. App. at 105.  Based on the foregoing, the Board finds the VA examiner's opinion inadequate for determining entitlement to service connection.  

Additionally, the Board notes that the Veteran asserted that she began treatment for her back in the mid-1990s at VA. The Board finds that remand is required to attempt to obtain any outstanding VA treatment records prior to June 2002.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including VA treatment records prior to June 2002.

2. After completing the foregoing development, the AOJ should obtain an addendum opinion from a qualified medical professional.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's lay assertion and April 2016 private medical opinion that her left knee condition and left foot plantar fasciitis caused an altered gait that had affected her low back condition, in-service scoliosis diagnosis, and her June 1981,  March 1986, and December 2008 injuries as it relates to her low back condition.  All pertinent symptomatology and findings must be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back condition manifested during active service or that the disorder is otherwise causally or etiologically related to her active service, to include any symptomatology or injury therein.  

If arthritis if found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back condition was 
caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected left knee condition and left foot plantar fasciitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


